Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group II, claims 14-16 drawn to an assembly including a tray in the reply filed on 11/23/21 is acknowledged. The cancellation of claims 1-13, the claim amendments to claims 14-16 and the addition of new claims 17-28 on the same date is also acknowledged. Claims 14-28 are examined on their merits below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
subject matter of claim 15, 16, 18, 19, 20, 21, 22, 23, 24 and 25,
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
I.    a bag for medical use (the term for medical use is too vaguely described in the specification to meet the requirements of the Statute. Said differently, what uses does applicant consider to be medical uses and where can the answer be found in the specification?);
II.    an accessory (the feature is too vaguely described in the specification to meet the Statutory requirement for a description of applicant’s invention in full, clear, concise and exact terms. Said differently the specification gives the reader no idea what applicant would consider to fall within the term accessory.);
III.    The features of each of the claims identified in the Objection above as lacking a showing in the application drawings. 
First of all, as indicated the features are not shown in the drawings. Second, some are merely mentioned in the specification in 
With regard to claim 15, for example, why and how is the tubing freely displaceable? The specification does not say and the drawings do not show it.
With regard to claim 16, in another example, how does the applicant consider the inventive package to be peelable? What is the structure that makes applicant’s package peelable? Where is this shown in any drawing?
Claim 18: what makes the recess allow displacement of the tubing along an axis of the tubing?

Claim 22: what is this abutment? Where is it in the recess? Where is this shown in any drawing?
Look at claim 24. Where are the planes situated in the invention of the applicant? The examiner acknowledges that the specification mentions planes P1, P2 and P3 “in one embodiment”. See for example page 9 lines 1-11. However, no drawing shows the planes. Also, which drawing shows the particular embodiment being discussed? Additionally, this portion of the specification appears to have errors and it is consequently confusing. A housing 11 and two other housings 11 and 12? In the last line of claim 24, how exactly can the first plane be said to be parallel to the second and third planes?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the features thereof discussed in the rejection above cannot be adequately interpreted in view of the lack of adequate written description also pointed out above.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood (2011/0284410). Lockwood is interpreted only to the extent it is understood.
In Fig 14, Lockwood discloses an assembly including:
a bag for medical use (the bag can be the drainage bag described in the figure);
a tubing (tubing 1400);
an accessory (anything else in the assembly such as a part attached to the tubing as shown in Fig 14);
a tray (tray 1404); and
a package wrapping the tray (the package can be wrap material 1440 and/or sealed bag 1441).
Therefore what Lockwood may be missing relative to claim 14 is an express teaching of recesses that are configured to receive the tubing, the accessory and the bag respectively, and disclosure of the package comprising an upper film made of transparent material and a lower film made of porous material. 

 It would have been obvious to provide the assembly of Lockwood with the missing features, in order to provide more protection for the assembly contents, more economical packaging and/or more optimal sterilization for the assembly components in appropriate circumstances. The dependent claim features would also have been obvious to provide to the assembly of Lockwood for the same reasons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736